Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the peptide species:

    PNG
    media_image1.png
    360
    505
    media_image1.png
    Greyscale

in the reply filed on 11/29/22 is acknowledged.
	The elected peptide SEQ ID NO: 45 is found in the following 5 claims:  29(b), 38(b), 50, 82(b), and 83.  Applicant asserts that all pending claims read on the elected species.
	As the elected species was found free of the art, the search has moved on to the ‘next’ species, per standard species election practice.

Allowable Subject Matter
	The claimed method of treating polycythemia vera employing the elected peptide species:

    PNG
    media_image1.png
    360
    505
    media_image1.png
    Greyscale

; was not found to be reasonably taught or suggested by the prior art of record.  
Applicant may wish to amend the claims in line with related family U.S. Patent No. 11,472,842 (similar but distinct hepcidin analogues).  Namely, here, to the claimed elected peptide SEQ ID NO: 45, as well as SEQ ID NOS: 40 and 46-48.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 54, 55, 59, 63, 68, 70-71, 74-81, as to the ‘next species’ is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,472,842 (applicant’s earlier work).
‘842 teaches closely similar hepcidin analogues (see compounds within Tables) that teach or render obvious hypothetical species that could emanate from the instantly claimed variable structure of instant claim 1, under the broadest reasonable interpretation thereof.  ‘842 teach such for the treatment of polycythemia vera (see col. 13, middle para.) and standard of care protocol thereof, per the dependent claims here.
Thus, the instantly claimed invention, as to the ‘next species’ within the variable structure of claim 1, is found prima facie obvious over applicant’s earlier work, under the broadest reasonable interpretation thereof.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 29, 38, 50, 54, 55, 59, 63, 68, 70, 71, and 74-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, similar to related family U.S. Patent No. 11,472,842 (similar but distinct hepcidin analogues), applicant has shown possession as certain fully defined hepcidin analogues not any analogue as depicted in the myriad variable options of claim 1.  Namely, applicant has shown possession as to the claimed elected peptide SEQ ID NO: 45, as well as SEQ ID NOS: 40 and 46-48, as well as potentially others.  Claim 1 however, lacks guidance as to what end result structures ‘are’ (possession) that will then have a reasonable expectation of success of treating the intended target of polycythemia vera.  In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
With the exception of the elected peptide and others noted, the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654